Landon, J.
I dissent. The question of probable 'cause was for the jury. Tlie court at first instructed the jury that there was none, and when his attention was called to the fact that that was the question counsel had discussed before the jury said: “If you could find anywhere in the evidence, as intelligent men, anything to convince you, as reasonable men, that there was probable cause for directing the man’s arrest, you will give the benefit of it to the defendant.” The jury must liave understood this as a more emphatic and positive declaration than had already been made that there was no probable cause. The import of the sentence contradicted and negatived its literal terms, and declared the jury to be unintelligent and unreasonable, if they, supposed thereQWas probable cause.